DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Page 1, lines 8-12: “The invention particularly relates to automotive tire storing system  providing  automatically  detecting  diameter  of  the tires, placing the tire at an appropriate position according to the detected diameter, firstly taking the tire stored in the first place thereout.”, is unclear and should be revised.  Does Applicant mean: “The invention particularly relates to an automotive tire storing system that can automatically detect a   diameter of the tires, and can place the tires at an appropriate position based on the detected diameter.  The tire storing system is further configured to take the tire that was first stored into the system out first in a first in, first out manner.”?
Page 3, lines 27-30: “The main objective of the invention is to provide an advantage that car tires taking too much space because of their dimension and size, take up a lesser space in the racks by means of stocking method.”, is unclear and needs revision. 
Page 6, lines 19-26, Page 7, lines 1-3: “Tire  stocking  system (100) subject   to the   invention  is comprised of two main element, namely one is the tire rack  (110) providing movement of the tires (200) through gravity force thanks to its sloped structure, and providing the tire (200) stocked in the first place within the tire stocking system (100) to be able to firstly taken as the first tire (200) out of the tire stocking system (100), the other is the tire lift (130) placing the tire (200) of which dimension and diameter  are  detected by the tire sensor (133) at the appropriate tire rack (110) through the information obtained by host computer.”, is unclear and a run-on sentence.  The lines need revision. 
The above are a few examples of the unclear terminology and improper grammar in the specification.  However, the entire specification needs to be reviewed and revised to ensure clarity and that the language conforms with current US English practice.

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the storehouse", “the tire stocking system” in lines 3 and 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the tire sensor", in line 23.  There is insufficient antecedent basis for this limitation in the claim.  The tire sensor (130) is unclear.  Is Applicant referring to the tire camera of line 11?  It appears Applicant is referring to the tire camera.

Relative to claim 1, several lines are unclear and need to be revised.  What does “and control of the storehouse mean”?  Lines 7-10 are unclear.  Is Applicant describing that tires loaded first into the system are removed first?  Is the system a first-in, first-out system for unloading tires?  
Lines 11-15 are also unclear.  Does the tire camera detect the dimensions of the tires and transmit the information regarding the tire dimensions to the host computer?  Does the tire camera detect information regarding a tire rack (110)?  How does the tire camera transmit information pertaining to “in which tire rack the tire will be stock”?  Is Applicant referring to the host computer determining a tire rack that the tire will be stocked?  It also appears that the tire storing system comprises more than one tire rack (110).
Does Applicant mean: 
A tire storing system for storing tires used on automobiles, the tire storing system comprising:
one or more tire racks, each tire rack comprising a sloped structure that allows movement of the tires through gravity force, wherein tires stocked first within a stocking system can be taken out of the tire stocking system first;
a tire camera for detecting a dimension and diameter of each tire loaded into the tire stocking system, the tire camera transmits to a host computer the dimension and diameter information of each loaded tire;
a rack sensor for detecting the number of tires that are loaded into and out of the tire stocking system, wherein the rack sensor transmits an entry date and time of each loaded tire, and the rack sensor transmits the capacity of the one or more tire racks to the host computer; and
a tire lift for placing each tire at an appropriate tire rack based on the detected dimension and diameter information for each tire, the host computer determines the appropriate tire rack based on the detected dimension and diameter information.”?

Relative to claim 2, lines 11-14 are unclear.  Is the information transmitted on the number of tires in the tire rack transmitted by a rack sensor (135)?  Are the number of tires being loaded into the rack detected?  Or is the number of tires already in a tire rack being loaded detected?  How many rack sensors does the system have?  It appears that the system has more than one rack sensor.  Following is an example of claim 1 as understood by the Examiner, however Applicant is encouraged to make appropriate changes.  Does Applicant mean: 
“A method for storing tires in an automobile tire storing system, the method comprising the following steps:  
loading at least one tire to a tire lift comprising tire holders; 
detecting a dimension and diameter of each of the at least one tires with a tire camera on the tire lift; 
placing each tire into an appropriate tire rack, of one or more tire racks, by the tire lift; 
transmitting, by at least one rack sensor at an entry of the one or more tire racks, information on a number of the tires being placed into the tire rack; 
moving the one or more tires towards an end of the one or more tire racks by a sloped structure of the tire rack; 
taking one or more tires reaching the end of the one or more tire racks out of tire stocking system; and
transmitting, by at least one rack sensor at an exit of the one or more tire racks, output information of each of the one or more tires taken out of tire stocking system to a host computer.”?

Relative to claim 3, it is not clear as to whether the claim is an independent or dependent claim.  The claim appears to be a dependent claim but the claim is not written in proper dependent form.  The claim needs to be rewritten into proper dependent form.  Does Applicant mean: 
“The tire storing system of claim 1, wherein the slope angle of each of the one or more tire racks is between 3-11°.”?
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-3 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: 
A tire storing system for storing tires comprising:
one or more tire racks, each tire rack comprising a sloped structure that allows movement of the tires through gravity force;
a tire camera for detecting a dimension and diameter of each tire loaded into the tire stocking system, the tire camera transmits to a host computer the dimension and diameter information of each loaded tire;
a rack sensor for detecting the number of tires that are loaded into and out of the tire stocking system, the rack sensor transmits the capacity of the one or more tire racks to the host computer; and
a tire lift for placing each tire at an appropriate tire rack based on the detected dimension and diameter information for each tire, as claimed.

Relative to claim 2, the prior art does not disclose:  A method for storing automobile tires in a tire storing system; the method comprising the following steps:  
loading at least one tire to a tire lift comprising tire holders; 
detecting a dimension and diameter of each of the at least one tires with a tire camera on the tire lift; 
placing each tire into an appropriate tire rack by the tire lift; 
transmitting, by at least one rack sensor at an entry of the at least one tire rack, information on a number of the tires being placed into the at least one tire rack; 
moving the one or more tires towards an end of the at least one tire rack by a sloped structure of the tire rack; 
taking one or more tires reaching the end of the tire rack out of tire stocking system; and
transmitting, by at least one rack sensor at an exit of the at least one tire rack, output information of each of the one or more tires taken out of tire stocking system to a host computer, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655